       Case 1:21-cr-00184-BAH Document 21-1 Filed 09/22/21 Page 1 of 6




                                                   U.S. Department of Justice

                                                   CHANNING D. PHILLIPS
                                                   Acting United States Attorney

                                                   District of Columbia


                                                   Judiciary Center
                                                   555 Fourth St., N.W.
                                                   Washington, D.C. 20530


                                                 September 22, 2021
VIA EMAIL

Cara Halverson
Cara_Halverson@fd.org


      Re:    United States v. Mels
             Case No. 21-cr-184-BAH
             Letter No. 1

Dear Ms. Halverson:

      This is to memorialize the following discovery sent you on September 14, 2021 and
September 22, 2021 via USAFX. The disclosures contained the following information:


      Case opening report
      Surveillance reports and two photographs of Mr. Mels’ truck
      Summary report of early developments in the investigation including 12 screenshots
      obtained from Mr. Mels’ cellular telephone placing him inside the U.S. Capitol
      Driver’s license photograph of Mr. Mels
      Preservation request to Google
      Interview report of Mr. Mels, notes, and photographs shared
      Records checks including criminal history checks, open source information, databases,
      and social media
      Three screenshots from Mr. Mels’ profile on Cannabuzz
      Tipster reports
      Report describing the identification by Capitol Police of locations Mr. Mels entered
      inside the U.S. Capitol
      Facial image search
      Search warrant paperwork for Mr. Mels’ cellular telephone, including documentation of
      the execution, return, receipt for property, and chain of custody
      Reports, emails, and documents showing return of cellular telephone to Mr. Mels,
      including documentation that Mr. Mels called the case agent twice
         Case 1:21-cr-00184-BAH Document 21-1 Filed 09/22/21 Page 2 of 6




       Arrest report, arrest warrant and complaint
       Image report for Mr. Mels’ cellular telephone
       Relevant photographs, text messages, audio files, and contacts from Mr. Mels’ phone
       U.S. Capitol Police Internal Affairs Reports

The file names for these disclosures are listed in Attachment A to this letter.

         Due to the extraordinary nature of the January 6, 2021 Capitol Attack, the government
anticipates that a large volume of materials may contain information relevant to this prosecution.
These materials may include, but are not limited to, surveillance video, statements of similarly
situated defendants, forensic searches of electronic devices and social media accounts of similarly
situated defendants, and citizen tips. The government is working to develop a system that will
facilitate access to these materials. In the meantime, please let me know if there are any categories
of information that you believe are particularly relevant to your client.

       The discovery is unencrypted. Please contact me if you have any issues accessing the
information, and to confer regarding pretrial discovery as provided in Fed. R. Crim. P. 16.1.

       This material is subject to the terms of the Protective Order issued in this case.

       I recognize the government’s discovery obligations under Brady v. Maryland, 373 U.S. 83
(1963), its progeny, and Rule 16. I will provide timely disclosure if any such material comes to
light. Consistent with Giglio, Ruiz, and 18 U.S.C. § 3500, I will provide information about
government witnesses prior to trial and in compliance with the court’s trial management order.

        I request reciprocal discovery to the fullest extent provided by Rule 16 of the Federal Rules
of Criminal Procedure, including results or reports of any physical or mental examinations, or
scientific tests or experiments, and any expert witness summaries. I also request that defendant(s)
disclose prior statements of any witnesses defendant(s) intends to call to testify at any hearing or
trial. See Fed. R. Crim. P. 26.2; United States v. Nobles, 422 U.S. 255 (1975). I request that such
material be provided on the same basis upon which the government will provide defendant(s) with
materials relating to government witnesses.

        Additionally, pursuant to Federal Rules of Criminal Procedure 12.1, 12.2, and 12.3, I
request that defendant(s) provide the government with the appropriate written notice if
defendant(s) plans to use one of the defenses referenced in those rules. Please provide any notice
within the time period required by the Rules or allowed by the Court for the filing of any pretrial
motions.
        Case 1:21-cr-00184-BAH Document 21-1 Filed 09/22/21 Page 3 of 6




        I will forward additional discovery as it becomes available. If you have any questions,
please feel free to contact me.

                                                   Sincerely,

                                                   /s/ Monica A. Stump
                                                   Monica A. Stump
                                                   Assistant United States Attorney



Enclosure(s)




                                              3
      Case 1:21-cr-00184-BAH Document 21-1 Filed 09/22/21 Page 4 of 6




                             ATTACHMENT A

Within Folder Documents and Photographs
Serial 0000001 REDACTED.pdf
Serial 0000001_1A0000001_0000001.jpg
Serial 0000001_1A0000001_0000002.jpg
Serial 0000001_1A0000001_0000003.jpg
Serial 0000001_1A0000001_0000004.jpg
Serial 0000001_1A0000001_0000005.jpg
Serial 0000001_1A0000001_0000006.jpg
Serial 0000001_1A0000001_0000007.jpg
Serial 0000001_1A0000001_0000008.jpg
Serial 0000001_1A0000001_0000009.jpg
Serial 0000001_1A0000001_0000010.jpg
Serial 0000001_1A0000001_0000011.jpg
Serial 0000001_1A0000001_0000012.jpg
Serial 0000002.pdf
Serial 0000002_1A0004714_0000001.png
Serial 0000002_1A0004715_0000001.pdf
Serial 0000002_1A0004715_0000002.pdf
Serial 0000002_1A0004716_0000001.jpg
Serial 0000002_1A0004716_0000002.jpg
Serial 0000002_1A0004716_0000003.jpg
Serial 0000002_1A0004716_0000004.jpg
Serial 0000002_1A0004716_0000005.jpg
Serial 0000002_1A0004716_0000006.jpg
Serial 0000002_1A0004716_0000007.jpg
Serial 0000002_1A0004716_0000008.jpg
Serial 0000002_1A0004716_0000009.jpg
Serial 0000002_1A0004716_0000010.jpg
Serial 0000002_1A0004716_0000011.jpg
Serial 0000002_1A0004716_0000012.jpg
Serial 0000003.pdf
Serial 0000003_1A0000002_0000001 REDACTED.pdf
Serial 0000004.pdf
Serial 4_1A_03_01 REDACTED
Serial 0000004_1A0000004_0000001.jpg
Serial 0000004_1A0000004_0000002.jpg
Serial 0000004_1A0000004_0000003.jpg
Serial 0000004_1A0000004_0000004.jpg
Serial 0000004_1A0000004_0000005.jpg
Serial 0000004_1A0000004_0000006.jpg
Serial 0000004_1A0000004_0000007.jpg
Serial 0000004_1A0000004_0000008.jpg
      Case 1:21-cr-00184-BAH Document 21-1 Filed 09/22/21 Page 5 of 6




Serial 0000004_1A0000004_0000009.jpg
Serial 0000004_1A0000004_0000010.jpg
Serial 0000004_1A0000004_0000011.jpg
Serial 0000004_1A0000004_0000012.jpg
Serial 0000005.pdf
Serial 0000005_1A0000005_0000001.JPG
Serial 0000005_1A0000005_0000002.JPG
Serial 0000005_1A0000005_0000003.JPG
Serial 0000005_1A0000006_0000001.pdf
Serial 5_1A_07_01
Serial 0000006.pdf
Serial 0000007.pdf
Serial 0000007_1A0000008_0000001.pdf
Serial 0000008.pdf
Serial 0000008_1A0000009_0000001.jpg
Serial 0000008_1A0000009_0000002.jpg
Serial 0000009.pdf
Serial 0000010.pdf
Serial 0000010_1A0000010_0000001.pdf
Serial 0000010_1A0000011_0000001.pdf
Serial 0000010_1A0000012_0000001.pdf
Serial 0000010_1A0000012_0000002.pdf
Serial 0000011.pdf
Serial 0000012.pdf
Serial 0000013.pdf
Serial 0000013_1A0000013_0000001.pdf
Serial 0000013_1A0000014_0000001.pdf
Serial 0000014.pdf
Serial 0000015.pdf
Serial 0000015_1A0000015_0000001.pdf
Serial 0000015_1A0000016_0000001.msg
Serial 0000017.pdf
Serial 0000017_1A0000018_0000001_PHYSICAL.pdf
Serial 0000018 REDACTED.pdf


Within Folder Mels Cell Phone
Folder MELS Text Conversations (730 Files)
Folder MELS Case Photos (52 Files)
Folder Cell Contacts (1 File)

Within Folder DOJCB_001 2021.09.10 Capitol Breach Discovery:
DOJCB_001.zip
DOJCB_001_Index.zip
      Case 1:21-cr-00184-BAH Document 21-1 Filed 09/22/21 Page 6 of 6




DOJCB_001_Index.xlsx
